DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has amended the specification and drawings and remedies the specification and drawing objections, therefore the objections of the office action dated 12/01/2021 have been withdrawn.
Applicant’s amendments remedies the U.S.C. 112(b) issue of claim 2, therefore this rejection has been withdrawn. 
Applicant's arguments filed 03/01/2022 pertaining to Tam’s teachings have been fully considered but they are not persuasive. Applicant’s states that the cavities of Tam are not formed in an end cap, but in a piston housing located near an end cap. Examiner disagrees because from Fig. 8, it is clear that the left side of the device shows an end cap 42, that is formed with the cavities 86A, and paragraph [0060] discloses that the manifold is integrally formed with the end cap 42. Compare Fig. 8 embodiment to Fig. 3-7 embodiment which shows the equivalent embodiment in which a separate component is inserted into the device to form the cavities 86A in the end cap. It is clear from the disclosure of Tam that using additive manufacturing to form combined components (end cap including cavities of the structure 32 as seen in Fig. 8) is an obvious equivalent to assembling separate components to reach a final structure (end cap 42 and structure 32 are separate and assembled as seen in Fig. 3-7).
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, excepting the Tam reference which have been addressed above.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 has been considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The recited “annular flange” in line 4 and 8 of claim 6, and line 4 of claim 7, is not recited in the specification and does not have a reference character associated with it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 4-12, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunnicutt (US 3079900).
Regarding claims 1, 2, 4-12, 14, and 16-19, see annotated Hunnicutt Figures. All limitations are either apparent or annotated. Hunnicutt discloses an air fluid motor, which is a pneumatic actuator system. An external source of pressurized air is coupled via hose 24, alternatively, a source of air may be interpreted to come from chamber 8 in Fig. 1. It should be noted that the term “portion” is broad and may be interpreted to be sections of the same structure. It should be noted that the term “pneumatic volume booster” is anything that boosts the volume of a pneumatic chamber, therefore any passages or cavities in the head reads on the recitation of being part of a pneumatic volume booster, which is consistent with applicant’s disclosure.
Hunnicutt discloses claims 1, 2, 4-12, 14, and 16-19, see annotated Hunnicutt Figures. 

    PNG
    media_image1.png
    783
    1209
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunnicutt (US 3079900) in view of Tam (US 20200191174).
Regarding claims 13 and 20, Hunnicutt discloses the method of claim 14 and pneumatic actuator of claim 1, but does not disclose using additive manufacturing.
However, Tam discloses a linear actuator device including a piston moving within a cylinder having end caps to close off the cylinder body similar to the present application and therefore constitutes analogous art. Tam teaches manufacturing an end cap snubbing device that uses various fluid passageways/cavities as a separate component to be assembled with the end cap, or manufacturing the end cap snubbing device integrally with the end cap structure via an additive manufacturing technique, thereby establishing that either manufacturing technique are obvious equivalents, and that conventional manufacturing technique of assembling component parts together can be replaced by additive manufacturing techniques that form the various component parts together as a unitary structure (Tam, paragraph [0005]-[0007],[0060]-[0062], [0067], Figs. 7-9). One of ordinary skill in the art would recognize that a benefit to using the additive manufacturing technique is simplified manufacturing due to a reduction of parts because multiple components no longer need to be assembled together. Other benefits include the ability to form complex structures without the need for intricate machining, etc.
Since additive manufacturing is a well-known manufacturing technique in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hunnicutt to have used additive manufacturing to form the end cap as taught by Tam. Forming the end cap via additive manufacturing would not yield any unexpected results, and would merely be applying a known manufacturing technique to a structure that is suitable for being manufactured by the known additive manufacturing technique.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        May 24, 2022